Citation Nr: 1716805	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  09-33 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to April 1968, including service in Vietnam.  He had additional service in the Army National Guard and the Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which increased the rating for PTSD to 50 percent, effective June 5, 2007.  

The Veteran testified at a videoconference hearing before the undersigned in April 2015, and a transcript of that hearing is of record.

In an August 2015 decision, the Board denied a rating in excess of 50 percent for PTSD.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court), and in September 2016, the Court granted a Joint Motion for Partial Remand (JMPR), vacating and remanding the issue to the Board for readjudication.

The Board notes that the Veteran also has on appeal issues of service connection for a hiatal hernia, gastroesophageal reflux disease (GERD), and irritable bowel syndrome (IBS), and entitlement to a total disability rating based on individual unemployability by reason of service-connected disabilities (TDIU).  The Board remanded the issues in August 2015, pursuant to a January 2015 United States Court of Appeals for Veterans Claims (Court) Joint Motion for Partial Remand (JMPR).  The development ordered in the Board remand has not yet been completed and that it appears that the AOJ is in the process of conducting the ordered development.  These issues have not been recertified to the Board and are therefore not presently before the Board.



FINDING OF FACT

For the entire period of appeal, the evidence is in equipoise on whether the Veteran's PTSD is productive of a disability picture that more nearly approximates that of occupational and social impairment in most areas, such as work, school, family relations, judgment, thinking, or mood.  The PTSD is not productive of total occupational and social impairment.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for the assignment of a rating of 70 percent, but no more, for PTSD have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

Here, the RO provided a notice letter to the Veteran in September 2007, prior to the adjudication of the increased rating claim.  The letter notified the Veteran of what information and evidence must be submitted to substantiate the claim, what information and evidence must be provided by the Veteran, and what information and evidence would be obtained by VA.  The Veteran was told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence to the RO in support of his claims.  The letter also provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).         
                                                                                                                                                                                                                                                                                                                            
The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his increased ratings claim.  The Board notes that there has been no allegation from the Veteran or his representative that he has been prejudiced by any of notice defects.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  Thus, there is no prejudice to the Veteran in the Board's considering the increased rating claim on its merits.  The Board finds that the duty to notify provisions have been fulfilled with regard to this claim, and any defective notice is nonprejudicial to the Veteran and is harmless. 

The Board further finds that all relevant evidence has been obtained with regard to the PTSD issue, and the duty to assist requirements have been satisfied.  All available service treatment records (STRs), medical records, and Social Security Administration (SSA) records are associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the increased rating claim. 

The Veteran underwent VA examinations in October 2007, August 2008, and October 2013 to obtain medical evidence regarding the nature and severity of the PTSD.  The Board finds the VA examinations are adequate for adjudication purposes.  The examinations were performed by medical professionals based on review of the claims file, solicitation of history and symptomatology from the Veteran, and examination of the Veteran.  The examination reports are accurate and fully descriptive.  Opinion is provided as the nature, etiology, and severity of any diagnosed conditions.  As such, the Board finds that the Veteran has been afforded adequate examination.  The Board finds that VA's duty to assist has been met.  See 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson,  21 Vet. App. 303, 312 (2007). 

The Board finds that the duties to notify and assist the Veteran have been met, and no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the increased rating claim.

Law and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

The rating criteria for rating mental disorders, including PTSD, reads as follows:  a 100 percent rating requires total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions of hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130.

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  Id.

The Court has held that Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.) (DSM-IV), p. 32). 

GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Id.   

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id. 

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Id.

Scores ranging from 31 to 40 reflect some impairment in reality testing or communications (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  Id.

The Secretary of VA recently amended the portion of the Schedule for Rating Disabilities dealing with psychiatric disorders and the associated adjudication regulations to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), and replace them with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  However, the amended provisions do not to apply to claims that were pending before the Board (i.e., certified for appeal to the Board) on or before August 4, 2014, even if such claims are subsequently remanded to the AOJ.  The instant appeal was initially certified to the Board in January 2015.  Therefore, the new version of the Schedule for Rating Disabilities is for application.

Evaluation under § 4.130 is symptom-driven, meaning that symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The Federal Circuit explained that the frequency, severity, and duration of the symptoms also played an important role in determining the rating.  Id. at 117.  Significantly, however, the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms listed in the rating criteria or symptoms of similar severity, frequency, and duration, that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Id. at 443; see also Vazquez-Claudio, 713 F.3d at 117.

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  The Board must analyze the credibility and probative value of the evidence, account for the persuasiveness of the evidence, and provide reasons for rejecting any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).  The Board assesses both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3. 

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Increased Rating for PTSD

The Veteran contends that his PTSD symptoms are worse than a 50 percent rating warrants.  He asserts that his include nightmares, intrusive thoughts, severe depression at times, and panic attacks that are often very severe.  In addition, the PTSD has caused a number of physical conditions and he had to stop working due to mental and physical fatigue.  See the June 2007 statement; March 2008 notice of disagreement.

After careful review, the Board finds that for the entire period on appeal, the evidence is in equipoise on whether the Veteran's PTSD more closely approximates the criteria for a 70 percent rating under Diagnostic Code 9411.  The evidence does not more closely approximate the schedular criteria for the assignment of disability rating in excess of 70 percent.  
	
VA treatment records indicate that the Veteran was regularly attending a PTSD support group.  Between June and December 2007, the Veteran attended at least two support group meetings per month, and 22 support group meetings in total.  In May 2007, the Veteran began the Posttraumatic Clinical Team (PCT) treatment plan.  His problem areas included social isolation/low social contact, intrusive experiences, avoidant behaviors, irritability/anger episodes (seven times per week), disrupted sleep (averaging three hours per night), nightmares (seven nights per week), hyperarousal/anxiety/panic, guilt feelings, depression, family discord, lack of productive time (ten hours per week of volunteer/work/school), and lack of appropriate leisure activities (two hours per day).  In June 2007, the Veteran requested an appointment for a medication evaluation.  He indicated that for the last month, he had been having an increase in panic attacks.  He stated that he had 3-4 attacks per week, and his medication was not effective.  The Veteran was unable to identify a trigger.  The Veteran was seen for a medication management appointment the next day, during which he indicated that he had 2-3 panic attacks per week, with symptoms of sweating all over, feeling weak, and heart pounding.  He was noted to be taking lorazepam (for sleep and anxiety) and nortriptyline (primarily to prevent headaches, but also for mood); Celexa was added for panic attacks.  In August 2007, the Veteran was noted to be doing better on his current medications.  He was switched from individual therapy (with an appointment approximately once per month) to case management every 90 days.  

In October 2007, the Veteran had a VA PTSD examination.  He reported that he was married for 20 years before divorcing, but he and his ex-wife still lived in the same home.  He had two adult children and one granddaughter, with whom he had good relationships.  He had nine siblings, with whom he had civil relationships but they were not close, and no friends with whom he associated.  The Veteran stated that he used to like fishing, but no longer enjoyed it, and was unable to report any other hobbies or interests.  The examining psychologist opined that the Veteran's psychosocial functioning was poor, and that his only regular socialization was during group therapy sessions.  

Upon examination, the Veteran was clean and casually dressed.  He was lethargic, spoke softly and slowly, had a cooperative attitude and blunted affect, and a mood that was anxious, agitated, and depressed.  He was able to spell "earth" forward but unable to spell it backward, and he was unable to complete the serial sevens task.  His thoughts were rambling and racing, but there were no delusions or hallucinations.  The Veteran reported getting about three hours of interrupted sleep per night with nightmares about 2-3 times per week.  He also thought he had sleep apnea because he woke up gasping for breath.  Other symptoms included being preoccupied with cleanliness and worried about sickness and germs, panic attacks that occurred 2-3 times per week, recurrent and intrusive distressing recollections, efforts to avoid thoughts and feelings associated with the trauma, irritability, and hypervigilance.  There were no suicidal or homicidal thoughts, and the Veteran's impulse control was good.  His remote memory was normal, recent memory was moderately impaired, and immediate memory was mildly impaired.  The Veteran opined that his symptoms had been moderate since his return from Vietnam; the examiner indicated that based on a psychometric assessment, the Veteran's PTSD was severe.  The examiner indicated that the Veteran was competent to handle is finances.  The examiner opined that the Veteran's PTSD was "moderate-severe," his GAF score was 52, and that the symptoms caused reduced reliability and productivity.  

In December 2007 and January 2008 private treatment records related to migraine headaches, the Veteran denied having any sleep disturbance, depression, or anxiety.  

The Veteran continued to participate in a VA PTSD support group in 2008, attending approximately 2-3 sessions per month.  In March 2008, the Veteran reported in an individual therapy session that he was feeling depressed and did not think the medication was helping much.  In June 2008, the Veteran noted that he had stopped taking nortriptyline several months ago.  A suicide risk screening was negative, indicating that there was no clinically significant risk of suicide.  In August 2008, the Veteran reported having nightmares 2-3 times per week, anxiety with travel that caused a physiological response, and that he had found pleasure in mowing the grass and having coffee at McDonalds.  

The Veteran had another VA examination in August 2008.  He reported that therapy had been helpful and some of his symptoms had decreased.  He also reported that he had no particular family stress; he had two children and one grandchild, and saw them occasionally.  He had no social contacts outside of his group therapy; however, the reason he stayed at home was due to physical problems and he would otherwise be interested in seeing people.  The Veteran asserted that his mood on a usual day was sad and frustrated due to pain and indigestion problems.  He stated that he was mostly frustrated about his physical conditions, but that he also had a good deal of racing thoughts about combat that distracted him.  He also had symptoms of forgetfulness, and when he was working he was reprimanded by his boss for lack of work efficiency.  He had days where he did not get out of bed until noon because he felt down or had nothing to do, had trouble sleeping, had nightmares 2-3 times per week, and a high startle response.  The Veteran reported that his symptoms had been about the same level of severity since he returned from Vietnam, but that his sleep problems and nightmares had worsened in the last year.  

The examiner indicated that the Veteran had minor memory issues related to distractibility with his intrusive thoughts, but no indication of memory problems related to organicity, dementia, or other more serious causes.  There were no signs of delusions, hallucinations, inappropriate behavior, obsessive or ritualistic behavior, suicidal thoughts, or homicidal thoughts, and the Veteran's impulse control was good.  The examiner opined that the Veteran's symptoms were of a moderate level of severity, and that the Veteran was competent to handle is finances.  The examiner further opined that the Veteran's PTSD was moderate to severe, his GAF score was 60, and that the symptoms caused reduced reliability and productivity.  

In December 2008, May 2009, September 2009 private treatment records related to migraine headaches, the Veteran denied having any sleep disturbance, depression, or anxiety.  

In 2009, the Veteran continued to participate in a PTSD support group, attending approximately two meetings per month.  In April 2009, the Veteran was noted in an individual therapy session to have been relative stable.  He was also noted to have some memory problems.  He was alert and oriented on all three spheres, was clean and neatly dressed, and there was no suicidal or homicidal ideations.  The treating psychiatrist indicated that the Veteran's Ativan (lorazepam) would be switched to quetiapine because the Ativan was possibly causing cognitive problems may have been making the Veteran more confused.  In December 2009, the Veteran reported that he was having marital problems, but was overall doing a bit better since he started treatment.  

In January 2010, the Veteran discussed with a VA psychologist that since starting his treatment regime, he had experienced a minimal decrease in symptoms; despite this, he stated that ongoing group helped him cope and expressed a strong desire to continue with group therapy.  He also expressed understanding that more aggressive individual treatment was available, but did not want to engage in them due to not wanting to discuss his trauma on any level.  In March 2010, the Veteran's quetiapine was decreased and he was started on Ambien for sleep.  In June 2010, the Veteran reported that for the last 6-12 months he had been sleep walking, especially if he was stressed.  He was advised to stop taking Ambien to see if the sleep walking would improve.  The Veteran continued to attend PTSD support group meetings through August 2010.  In an October 2010 individual session, the Veteran indicated that he had stopped attending groups, and that although he was interested in other psychoeducational groups that were available, he had done fine in the last few months without any regular meetings.  He expressed comfort using medication management as his only treatment at that time.  As such, he was discharged from the PCT program.  In December 2012, the Veteran noted that he did not have any new symptoms, but continued to have nightmares.  He was re-started on Celexa.  

In April 2011, the Veteran stated that he was doing a lot better since re-starting Celexa.  He stated that he was not as anxious as he was previously, and that although he continued to have nightmares, they were not affecting his daily functioning.  In November 2011, he was started on mirtazapine for sleep.  

The Veteran was seen for medication management and individual supportive therapy in March, July, and November 2012.  No new problems were noted in the treatment records; however, the Veteran consistently reported continued symptoms of nightmares and intrusive thoughts, which affected his life and made him irritable.

An August 2012 private treatment record for a report of a change in bowel habits indicates that the Veteran complained of anxiety/panic, depression, and difficulty sleeping.  

In March 2013, the Veteran reported that his mood and anxiety symptoms remained stable.  He indicated that he did not think mirtazapine was beneficial, and he continued to have nightmares, intrusive thoughts, flashback, and remained socially isolated.  Mirtazapine was discontinued, and trazodone was started for sleep.  In July 2013, the trazadone was discontinued due to issues of sleepwalking.

Private treatment records dated in January, May, and June 2013 related to a colonoscopy and GERD show that the Veteran denied having anxiety/panic, depression, and difficulty sleeping.  

The Veteran's spouse, W.F., submitted a statement in October 2013, indicating that for as long has she had known him, he struggled with depression.  However, since they remarried (in December 2008), his symptoms had intensified, and they did not have any friends because he did not want to reach out to anyone in that capacity.  He also did not have an interest in doing anything, and slept so poorly that she had to sleep in another room.  The Veteran also sleepwalked and kicked and punched in his sleep.  

The Veteran's acquaintance, J.F., also submitted a statement in October 2013, indicating that he met the Veteran in 2003 when they were both attending PTSD group sessions at VA.  J.F. indicated that the Veteran showed signs of hypervigilance, distrust of people, avoiding groups, startling easily, and continually checking the perimeter.  He also had sleepwalking, nightmares, depression, anxiety, and panic attacks.  

The Veteran was afforded a third VA PTSD examination in October 2013.  He reported that he had been married from 1970 to 1990, and then had remarried his ex-wife in 2008.  He stated that he had a distant relationship with his wife, and that they had different interests.  His wife liked to socialize and be out of the house, and the Veteran preferred to stay home.  The Veteran indicated he had no close friends, no hobbies, and did not belong to any social, religious, or community organizations.  He spent most of his free time watching TV and his daughter visited his home weekly.  

The examiner indicated that the Veteran's symptoms included depressed mood, anxiety, suspiciousness, panic attacks that occurred weekly or less often (the veteran stated they occurred a few times per month), chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events), flattened affect, and disturbances of motivation and mood.  The Veteran denied having delusions, hallucinations, obsessive-compulsive behaviors, and suicidal or homicidal ideation.  The examiner noted that he Veteran was clean, neatly groomed, appropriately dressed, spoke softly and slowly, was cooperative, and had an anxious mood.  His thought process was normal and he was capable of managing his financial affairs.  The examiner opined that the Veteran's GAF score was 60, and that the symptoms caused reduced reliability and productivity.  
	
In March 2014, the Veteran reported that his mood and anxiety symptoms remained stable.  He indicated that he had an escalation in nightmares for the past several weeks, occurring almost every night.  He was unable to identify at trigger for the nightmares.  He denied having suicidal or homicidal ideations.  He was started on prazosin.  In May 2014, the Veteran was noted to have failed trials of trazodone, mirtazapine, Seroquel, and lorazepam.  The citalopram remained beneficial, but his nightmares, intrusive thoughts, and flashbacks persisted.  Prazosin (for nightmares) was increased, and temazepam was started for sleep.  In July 2014, the Veteran reported that his sleep was improved on temazepam, but that he did not use it every night.  He denied having suicidal or homicidal ideations, and endorsed symptoms of short term memory loss, forgetfulness, losing things, and word-finding difficulty.  He did not feel those problems were worsening, and he was noted to have a mild neurocognitive disorder.  

In January 2015, the Veteran reported that his nightmares were not bothering him, but his main issue was that he slept for 15 minutes and then woke up gasping for breath.  He was noted to have been stabilized on Celexa, prazosin, and temazepam.  In October 2015, the Veteran reported progressive memory changes, more forgetfulness, losing things at home, and word-finding difficulty.  

The Veteran testified at an April 2015 Board hearing, the Veteran testified that he had increased nightmares, night sweats, and headaches.  He indicated that he had no friends, basically stayed at home all the time, and saw a mental health specialist (at VA) once every three months.  He indicated that his medications had been changed several times.  He stated that he did not watch movies with any kind of violence in them, had panic attacks approximately twice per week especially if he went into a store, was easily startled by loud noises, and had trouble remembering things.  The Veteran stated that he had hallucinations, though he clarified that he meant that when he heard certain noises or smelled certain things, he felt numb and nervous.  He also stated that he was irritable and got angry easily.

In January 2016, the Veteran's mood, anxiety, short term memory changes, sleep, and nightmares continued to be stable.  He was noted to be taking donepezil for memory.  In April 2016, there were no changes noted in the Veteran's symptoms; however, his sister had died suddenly of aneurism about two weeks prior and the Veteran was grieving.  He denied having suicidal or homicidal ideations.  

The Veteran's spouse, W.F., submitted another statement dated in October 2016, indicating that the Veteran sleepwalked 1-2 times per month, during which time he walks outside and has almost injured himself on a couple occasions.  He also hit her while sleeping and did not recall doing it, got angry frequently over small things, had no friends, and hated being in crowds or out in the open.  

In January 2017, the Veteran had a psychological evaluation by a private psychologist, Dr. J.S., who reviewed the Veteran's claims file and conducted a telephone interview with the Veteran.  Dr. J.S. opined that the Veteran's post-service history was characterized by difficulties in employment, marriage, social relationships, and avocational interests.  While the Veteran was employed for many years and was married, there was much conflict and job changes often prompted by difficulties with coworkers and supervisors, and the Veteran's marriage was poor.  He resisted all efforts to become socially involved with others, and had limited contact with his two adult children.  The Veteran's symptoms also included nightmares, severe anxiety, depression, difficulty with concentration, intrusive thoughts, and flashbacks.  He endorsed daily thoughts of suicide, but denied any immediate plans or intent.  Dr. J.S. opined that the Veteran's PTSD was severe, and at least as likely as not caused occupational and social impairment with deficiencies in most areas, including work, family relations, judgment, thinking, and mood.  

The Board finds that the evidence shows that for the entire period of appeal, the Veteran's PTSD manifested by symptoms including impaired sleep, nightmares, panic attacks, flashbacks, and intrusive thoughts, as well as anxiety, depression, and difficulty establishing and maintaining effective work and social relationships.  The range of GAF scores assigned were between 52 and 60, indicating that the Veteran's occupational and social impairment varied within the range of moderate symptoms or moderate difficulty in social, occupational, or school functioning.  See DSM-IV.  The evidence of record also shows that the Veteran reported and was assessed as having somewhat conflicting levels of impairment.  For instance, although the Veteran reported consistently to VA that his symptoms included sleep disturbance, depression, and anxiety, he also consistently denied those symptoms in private medical records related to physical issues.  He reported having sleep disturbance, depression, and anxiety once in an August 2012 private treatment record, and denied those same symptoms eight times in private treatment records dated between December 2007 and June 2013.  In addition, the August 2008 VA examiner indicated that the Veteran's symptoms were moderate to severe, but assigned a GAF score of 60.  The score of 60 indicates that the Veteran was only one point above a classification of mild (rather than moderate) symptoms.  Nevertheless, affording the Veteran the benefit of the doubt, the Veteran's impairment warrants a 70 percent disability rating for the entire period of appeal.

Thus, the Board also finds that for the entire period of appeal, the evidence preponderates against the assignment of a 100 percent rating for the Veteran's service-connected PTSD.  The evidence establishes that the Veteran's PTSD did not more nearly approximate total occupational and social impairment, which would warrant a 100 percent rating under Diagnostic Code 9411.  The criteria for a 100 percent rating includes symptoms such as gross impairment in thought processes or communication; persistent delusions of hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.

In this case, for the relevant time period, the Veteran was not found to have gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.  Dr. J.S. did report that the Veteran had thoughts of suicide daily, but those symptoms were not demonstrated to be so frequent and disabling as to result in total occupational and social impairment at any point during the period of appeal.  See Mauerhan v. Principi, at 442 (2002) (finding that symptoms contained in rating schedule criteria are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.").  Aside from Dr. J.S.'s January 2017 report, the record is silent for suicidal thoughts; rather, the Veteran consistently denied having suicidal thoughts.  Moreover, as described above, the Veteran maintained relationships with his wife, children, and grandchild reflecting he maintains at least some social functioning.  He has also maintained at least a causal friendship with J.F., who he met at the VA PTSD support group, for 10 years.   The Veteran has been consistently noted to be clean and well-dressed, competent to handle his financial affairs, and able to complete his activities of daily living.  As such, the Board finds that the Veteran has not had such a symptom with such frequency and severity to result in total occupational and social impairment during the period on appeal.  

Accordingly, for the entire period on appeal, the Board finds that the Veteran's symptoms of PTSD warrant a 70 percent evaluation, and the claim is granted to that extent.  The Veteran's symptoms are not of such frequency, severity, and duration that they result in total occupational and social impairment to warrant a higher 100 percent evaluation.

Extraschedular Consideration

The Board has considered whether referral for an "extraschedular" evaluation is warranted.  In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule and no referral is required. 

In the second step of the inquiry, however, if the schedular evaluation does not contemplate a Veteran's level of disability and symptomatology and is found inadequate, it must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

When the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence fails to show unique or unusual symptomatology regarding the Veteran's service-connected disability that would render the schedular criteria inadequate.  Considering the lay and medical evidence, the Veteran's PTSD has manifested in symptoms that are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  The Veteran's symptoms of impaired sleep, nightmares, panic attacks, flashbacks, and intrusive thoughts, as well as anxiety, depression, and difficulty establishing and maintaining effective work and social relationships, are contemplated in the ratings assigned; thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he merely disagreed with the assigned disability rating for his level of impairment.  In other words, he did not have any symptoms from his service-connected disability that are unusual or different from those contemplated by the schedular criteria.  Moreover, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  

Finally, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  Accordingly, the Board finds that referral for consideration of extraschedular ratings is not warranted, as the manifestations of the Veteran's disability are considered by the schedular rating assigned.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.


ORDER

For the entire period of appeal, a rating of 70 percent for PTSD is granted.




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


